                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KATRINA TEAGUE                           )
                                         )
Plaintiff,                               )
                                         )
v.                                       )
                                         )      CASE NO. 2:18cv583-WKW-GMB
                                         )      [wo]
BEAUTY & MORE, INC. and                  )
BEAUTY & BEYOND, INC.,                   )
                                         )
Defendants.                              )

                                        ORDER

       This cause is before the court on the Plaintiff’s Motion to File Second Amended

Complaint. Doc. 21. On November 28, 2018, the court entered an Order (Doc. 22) giving

the defendants until December 7, 2018 to show cause why the motion to amend ought not

be granted. Although the defendants timely filed a reply in support of their own motion to

dismiss, which has been addressed in a Report and Recommendation, no response has been

filed to the motion to amend. The defendants apparently conceding that the motion is due

to be granted, it is hereby ORDERED that the Motion (Doc. 21) is GRANTED and the

Plaintiff has until January 17, 2019 to file the Amended Complaint (Doc. 21-1) attached

to her motion.

       DONE this 10th day of January, 2019.
